           Case 5:20-cv-01045-F Document 31 Filed 03/16/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ANTONE LEMANDINGO KNOX,                    )
                                            )
        Petitioner,                         )
                                            )
 -vs-                                       )     Case No. CIV-20-1045-F
                                            )
 MARK BOWEN,                                )
                                            )
        Respondent.                         )

                                       ORDER

        This order addresses a certificate of appealability for Mr. Knox’s appeal of
this court’s dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C.
§ 2241. This order also addresses Mr. Knox’s motions seeking leave to proceed on
appeal without prepayment of fees or costs. Doc. nos. 30, 26.
        Movant is entitled to a certificate of appealability only upon making a
substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
This standard is satisfied by demonstrating that the issues movant seeks to raise are
deserving of further proceedings, debatable among jurists of reasons, or subject to
different resolution on appeal. See, Slack v. McDaniel, 529 U.S. 473, 483 (2000)
(“[W]e give the language found in §2253(c) the meaning ascribed it in [Barefoot v.
Estelle, 463 U.S. 880, 893 (1983)], with due note for the substitution of the word
‘constitutional.’”). “Where a district court has rejected the constitutional claims on
the merits,...[t]he petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Id. at
484. Petitioner has not made the requisite showing and a certificate of appealability
is DENIED.
             Case 5:20-cv-01045-F Document 31 Filed 03/16/21 Page 2 of 2




        Mr. Knox has filed two motions seeking permission to proceed on appeal
without prepayment of fees or costs. Mr. Knox is unable to present a reasoned,
nonfrivolous argument on the law and the facts in support of his appeal.
Accordingly, his appeal is not taken in good faith, and his motions to proceed on
appeal without prepayment of costs or fees are DENIED. Doc. nos. 30, 26. See
generally, 28 U.S.C. §1915(a)(3)(“An appeal may not be taken in forma pauperis if
the trial court certifies in writing that it is not taken in good faith”); and Rule 24,
Fed. R. App. P.
        IT IS SO ORDERED this 16th day of March, 2021.




20-1045p008.docx




                                          2
